DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, the limitation is considered to recite “the cladding.”
Claims 15, 16, and 18-20 each recite “the method of making a wavelength shifting fiber” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of examination, claims 15, 16, and 18-20 are considered dependent on claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprehn et al. (US 5,684,907).
Re. Claim 1, Sprehn et al. discloses a wavelength shifting fiber (col. 4 lines 10-11), comprising: a plastic core (col. 4 line 32); and a cladding surrounding the plastic core (col. 4 lines 22-25), wherein a numerical aperture for the wavelength shifting fiber is at least about 0.53 (col. 3 lines 23-27; col. 4 lines 24-25).  
Re. Claim 2, Sprehn et al. discloses the numerical aperture is defined by the formula                         
                            N
                            A
                             
                            =
                             
                            
                                
                                    
                                        (
                                        n
                                        c
                                        o
                                        r
                                        e
                                        )
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        (
                                        n
                                        c
                                        l
                                        a
                                        d
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , wherein ncore is a refractive index of the plastic core and nclad is a refractive index of the cladding (col. 2 lines 7-9 and 31-44; Equation (4)).  
Re. Claim 3, Sprehn et al. discloses the numerical aperture for the wavelength shifting fiber is at least about 0.6 (col. 3 lines 23-27; col. 4 lines 24-25).  
Re. Claim 4, Sprehn et al. discloses the numerical aperture for the wavelength shifting fiber is at least about 0.7 (col. 3 lines 23-27; col. 4 lines 24-25).  
Re. Claim 5, Sprehn et al. discloses the cladding has a thickness of at least 3 µm (col. 3 lines 34-37).  
Re. Claim 10, Sprehn et al. discloses the cladding comprises an organic material (col. 4 lines 30-32).  
Re. Claim 11, Sprehn et al. discloses the plastic core has a diameter of at least about 0.01 mm and not greater than about 5 mm (col. 3 lines 14-17).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehn et al. (US 5,684,907).
Re. Claim 14, Sprehn et al. discloses a method of making a wavelength shifting fiber, wherein the method comprises: providing a plastic core (col. 4 lines 32 and 59-67; col. 5 lines 1-3); coating the plastic core with a liquid coating (col. 4 lines 66-67; col. 5 lines 1 and 17-21); and curing the liquid coating around the plastic core to form a wavelength shifting fiber (col. 5 lines 21-27).  
However, Sprehn et al. does not disclose that providing the plastic core comprises heating and drawing a plastic core precursor to form the plastic core.
The method of heating a drawing a precursor rod to form an optical fiber core, using either glass or plastic materials, is well known in the art, and would have been obvious to one of ordinary skill at the time the invention was effectively filed.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 16, Sprehn et al. renders obvious the method as discussed above.  Sprehn et al. also discloses the wavelength shifting fiber comprises a numerical aperture at least about 0.53, wherein the numerical aperture is defined by the formula                         
                            N
                            A
                             
                            =
                             
                            
                                
                                    
                                        (
                                        n
                                        c
                                        o
                                        r
                                        e
                                        )
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        (
                                        n
                                        c
                                        l
                                        a
                                        d
                                        )
                                    
                                    
                                        2
                                    
                                
                            
                        
                    , wherein ncore is a refractive index of the plastic core and nclad is a refractive index of the coating (Sprehn: col. 2 lines 7-9 and 31-44; Equation (4)).  
Re. Claim 17, Sprehn et al. renders obvious the method as discussed above.  Sprehn et al. also discloses the numerical aperture for the wavelength shifting fiber is at least about 0.6 (Sprehn: col. 3 lines 23-27; col. 4 lines 24-25).   
Re. Claim 19, Sprehn et al. renders obvious the method as discussed above.
Sprehn et al. does not disclose the plastic core precursor is heated above 240°C.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to heat the plastic precursor to above 240°C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Re. Claim 20, Sprehn et al. renders obvious the method as discussed above.  Sprehn et al. also discloses the method further comprises: applying a second liquid coating (i.e. buffer) on the liquid coating after the liquid coating has been cured; and curing the second liquid coating (col. 3 lines 39-46; col. 4 lines 49-50).
Claim(s) 6, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehn et al. (US 5,684,907) and Voeltz et al. (US 2010/0047479 A1).
Re. Claims 6, 7, and 15, Sprehn et al. discloses the wavelength shifting fiber and renders obvious the method as discussed above, wherein Sprehn et al. also discloses the cladding is in direct contact with the core without any intervening substances in between (Sprehn: col. col. 4 lines 43-46).  
However, Sprehn et al. discloses the aerogel cladding layer is formed through a gelation curing process, and does not disclose the cladding is cured using ultra violet (UV) radiation.  
Voeltz et al. discloses an organic aerogel ([0003]), wherein the aerogel is cured using UV radiation ([0009]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Voeltz et al. discloses their aerogel material and associated method using UV curing is less brittle compared to other aerogels ([0009]). 
Claim(s) 8, 9, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehn et al. (US 5,684,907) and Shinji et al. (US 11,226,420 B2).
Re. Claim 13, Sprehn et al. discloses a wavelength shifting fiber (col. 4 lines 10-11), comprising: a plastic core (col. 4 line 32); and a cladding surrounding the plastic core (col. 4 lines 22-25), wherein a numerical aperture for the wavelength shifting fiber is at least about 0.53(col. 3 lines 23-27; col. 4 lines 24-25).
However, Sprehn et al. does not disclose an optical attenuation length for the wavelength shifting fiber is at least 3 meters.  
Shinji et al. discloses a wavelength shifting fiber for radiation detection typically have an attenuation length of several to several tens of meters in length (col. 1 lines 59-61.
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed for the purpose of adapting the Sprehn fiber for radiation detection applications.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 8 and 18, Sprehn et al. and Shinji et al. render obvious the wavelength shifting fiber as discussed above.  While Sprehn et al. discloses the core is a plastic material (col. 4 line 32), Sprehn et al. does not disclose the specific material.
That is, Sprehn et al. does not disclose the plastic core comprises a material selected from the group consisting of polystyrene (PS), polyvinyltoluene (PVT), polymethyl methacrylate (PMMA), polycarbonate, and any combination thereof.  
Shinji et al. discloses a plastic core of a wavelength shifting fiber is formed of a material selected from the group consisting of polystyrene (PS), polyvinyltoluene (PVT), polymethyl methacrylate (PMMA), polycarbonate, and any combination thereof (col. 1 lines 17-20).
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the plastic core of a material selected from the group consisting of polystyrene (PS), polyvinyltoluene (PVT), polymethyl methacrylate (PMMA), polycarbonate, and any combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re. Claim 9, Sprehn et al. and Shinji et al. render obvious the wavelength shifting fiber as discussed above.  While Sprehn et al. discloses the core is a plastic material (col. 4 line 32), Sprehn et al. does not disclose the plastic core comprises a fluorescent dopant.  
Shinji et al. discloses a plastic core of a wavelength shifting fiber comprises a fluorescent dopant (col. 1 lines 17-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a fluorescent dopant into the plastic core, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprehn et al. (US 5,684,907) and Kim et al. (US 2011/0105636 A1).
Re. Claim 12, Sprehn et al. discloses the wavelength shifting fiber as discussed above, wherein the cladding comprises an organic aerogel material (col. 4 lines 29-31 and 51-58).
However, Sprehn et al. does not disclose an organic aerogel comprising glycerol ether acrylate, methacrylated polymer, fluoroacrylate, multifunctional acrylate, or a combination thereof.  
Kim et al. discloses an organic aerogel material comprising glycerol ether acrylate, methacrylated polymer, fluoroacrylate, multifunctional acrylate, or a combination thereof ([0017], [0054]).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, as Kim et al. discloses the same results in the improvement of the strength of the organic aerogel (Kim et al.: [0055]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	8/30/22